March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a x
U NITED STATES OF AM ERICA, CONSENT To PROCEED BY
VIDEO CONFERENCE
-V-
18-CR457 (JGK ) { }
BETSY MONTALVO
Defendant(s).
x
Defendant BETSY MONTALVO hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing

Status and/or Scheduling Conference

x

/} f (Sk FOR BETSY MONTALVO i] / (Wau
é é

Defendarleé Signature Defense Ce@nsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Plea/Trial/Sentence

BETSY MONTALVO Andrew J. Dailack
Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable video conference technology.

6/3 /2) Se Chula

Date U.S District Judge/U-S-Magistrate Judge

 

 
